—Appeal from a judgment of the Supreme Court (Torraca, J.), entered August 10, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction.
Following the commencement of this CPLR article 78 proceeding by petitioner, a prison inmate, respondent served a motion to dismiss based upon petitioner’s alleged failure to *521obtain personal jurisdiction. Supreme Court granted the motion and this appeal followed. The Attorney General has since advised this Court by letter that respondent is withdrawing any defense relating to personal jurisdiction and petitioner’s compliance with the amended order to show cause (see, Matter of Butler v Goord, 262 AD2d 694) and urges this Court to remit the matter to Supreme Court to allow respondent an opportunity to submit an answer. Upon review of the papers submitted, we agree that this request is appropriate and should be granted.
Notably, it appears that petitioner mailed the appropriate papers to respondent by the date set forth in the amended order to show cause. While it is true that these papers did not contain a document labeled “petition” as required by CPLR 7804 (c), we agree with the Attorney General that the documents submitted, if liberally construed, sufficiently set forth arguments adequate to constitute a petition (see, Matter of Duffy v Poughkeepsie City School Dist., 183 AD2d 1047, 1048, n 1). Moreover, while there is some question as to whether the Attorney General was timely served with the order to show cause, this factor is not dispositive given the concession of timely service upon respondent (see generally, Matter of Grassia v Tracy, 232 AD2d 930).
Cardona, P. J., Mikoll, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, motion denied and matter remitted to the Supreme Court where respondent will be permitted to serve an answer within 20 days of the date of this Court’s decision.